
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


Confidential Treatment Requested. Confidential portions of this document have
been redacted
and have been separately filed with the Commission

EXCLUSIVE RESEARCH COLLABORATION,
LICENSE AND COMMERCIALIZATION AGREEMENT

between

MERCK & CO., INC.

and

VERTEX PHARMACEUTICALS INCORPORATED

--------------------------------------------------------------------------------



EXCLUSIVE RESEARCH COLLABORATION, LICENSE AND
COMMERCIALIZATION AGREEMENT

        This EXCLUSIVE RESEARCH COLLABORATION, LICENSE AND COMMERCIALIZATION
AGREEMENT (this "Agreement") is effective as of June 21, 2004, (the "Effective
Date") and is entered into by and between Merck & Co., Inc., a New Jersey
corporation ("Merck"), and Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation ("Vertex").

Background:

A.Vertex has undertaken a broad drug discovery program relating to Aurora
kinases.

B.Merck is interested in developing and commercializing drugs targeting such
Aurora kinases.

C.Vertex and Merck each believe that the other brings significant and
complementary strengths to a potentially effective collaboration targeting human
Aurora kinase inhibitors, and desire to enter into a collaboration on the terms
set out in this Agreement.

D.Vertex has exclusive rights to VX-680, Existing Compounds, Compounds, Vertex
Know-How and Patent Rights (as hereinafter defined), and Merck desires to obtain
a license to the same on the terms set out in this Agreement and Vertex desires
to grant such a license.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, the receipt and sufficiency which are hereby
acknowledged, the Parties agree as follows:

ARTICLE 1: DEFINITIONS

        Unless specifically set forth to the contrary herein, the following
terms, whether used in the singular or plural, shall have the respective
meanings set forth below.

1.1"Affiliate" shall mean (i) any corporation or business entity of which fifty
percent (50%) or more of the securities or other ownership interests
representing the equity, the voting stock or general partnership interest are
owned, controlled or held, directly or indirectly, by Merck or Vertex; or
(ii) any corporation or business entity which, directly or indirectly, owns,
controls or holds fifty percent (50%) (or the maximum ownership interest
permitted by law) or more of the securities or other ownership interests
representing the equity, the voting stock or, if applicable, the general
partnership interest, of Merck or Vertex; or (iii) any corporation or business
entity of which fifty percent (50%) or more of the securities or other ownership
interests representing the equity, the voting stock or general partnership
interest are owned, controlled or held, directly or indirectly, by a corporation
or business entity described in (i) or (ii).

1.2"Aurora kinases" means members of the human Aurora kinase family, including
Aurora A, B, or C enzymes involved in chromosome segregation and cytokinesis
during mitosis.

1.3"Calendar Quarter" means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.

1.4"Calendar Year" means each successive period of twelve (12) months commencing
on January 1 and ending on December 31.

1.5"Change of Control" means a transaction which results in (a) the voting
securities of Vertex immediately prior to such transaction ceasing to represent
at least [***] of the combined voting power of the surviving entity immediately
after such transaction; (b) any Third Party (other than a trustee or other
fiduciary holding securities under an employee benefit plan) becoming the

[***] Information redacted pursuant to a confidential treatment request. An
unredacted version of this exhibit has been separately filed with the Commission

--------------------------------------------------------------------------------




beneficial owner of [***] or more of the combined voting power of the
outstanding securities of Vertex; or (c) a sale or other disposition to a Third
Party of all or substantially all of the assets or business of Vertex related to
this Agreement.

1.6"Clinical Trial" means a Phase I Clinical Trial, Phase II Clinical Trial, and
Pivotal Registration Study.

1.7"Collaboration Patent Rights" means all patents and patent applications,
certificates of invention and applications for certificates of invention,
including divisions, continuations, continuations-in-part, reissues, renewals,
extensions, supplementary protection certificates or the like or any of the
foregoing and all foreign equivalents thereof that disclose and/or claim Joint
Information and Inventions.

1.8"Combination Product" means a Product which includes one or more
therapeutically active ingredients (other than Product Candidate) in combination
with Product Candidate. All references to Product in this Agreement shall be
deemed to include Combination Product.

1.9"Compound" means (1) VX-680, (2) Existing Compounds, (3) Merck AK Compounds,
and (4) any small molecule chemical compound that is owned or Controlled by
Vertex, or jointly by Vertex and Merck, including salts thereof, (i) whose [***]
activity is the inhibition of one or more Aurora kinases [***], and (ii) is
synthesized or tested for Aurora kinase activity [***] (including by screening)
by Vertex (whether solely by Vertex or in collaboration with Merck) during the
Research Program Term or during the [***] period immediately following the
expiration of the Research Program Term. For the avoidance of doubt, "Compounds"
shall not include any compound that has greater activity against a non-Aurora
kinase target than its activity against an Aurora kinase, or any compound that
has greater activity against a non-kinase target than its activity against an
Aurora kinase.

1.10"Control," or "Controlled by" means the legal authority or right of a Party
to grant a license or sublicense of intellectual property to another Party
without breaching the terms of any agreement with a Third Party, infringing the
intellectual property rights of a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.

1.11"Co-Promotion Territory" means Canada, the United States of America, France,
Italy, Germany, Spain and the United Kingdom.

1.12"Deferred Candidate" is described in Section 3.7.

1.13"Demonstration of Biologic Activity" means the demonstration to the
reasonable satisfaction of the JRC that a Product Candidate can be administered
to a human at a concentration and for a duration that results in observed
changes in the activity of a biomarker at the level that is predicted to be
efficacious in humans, based on preclinical models. The biomarker activity will
be compared with baseline and derived through skin biopsy, blood, bone marrow or
other appropriate sampling methods.

1.14"Development Candidate" means (1) a Compound that meets the Development
Candidate Criteria and is proposed by the JRC for formal preclinical development
during the Research Program Term or during the Washout Period; (2) a Deferred
Candidate that is selected by Merck for development during the Research Program
Term or the Washout Period; or (3) a Compound that has not been proposed to the
JRC but is selected by Merck for development.

1.15"Development Candidate Criteria" are the criteria set out in Schedule 1.15,
and as such criteria may be subsequently revised by the JRC.

1.16"Development Election" means the decision by Merck to select a Development
Candidate for formal development as a Product Candidate, pursuant to
Section 3.6.

2

--------------------------------------------------------------------------------



1.17"Development Information" means all material information known to Vertex
about a Development Candidate, including analytical results and raw data, which
Merck should reasonably require in order to decide whether to make the
Development Election with respect to that Development Candidate. An example of
information that would constitute Development Information is listed in
Schedule 1.17.

1.18"Development Plan" is described in Section 3.5.

1.19"Existing Compounds" means those compounds Controlled by Vertex (other than
VX-680) that have been synthesized by Vertex prior to the Effective Date and
whose primary activity is the inhibition of one or more Aurora kinases, [***]
including those compounds specifically identified in Schedule 1.19.

1.20"Field" means the use of Compounds (including, without limitation, Lead
Compounds, Development Candidates and Product Candidates) and Products for any
and all purposes.

1.21"Filing" of an NDA shall mean the acceptance by a Regulatory Authority of an
NDA for filing.

1.22"First Commercial Sale" means, with respect to any Product, the first sale
for end use or consumption of such Product in a country, excluding, however, any
sale or other distribution for use in a Clinical Trial.

1.23"Follow-on Compound" means all Product Candidates other than a Lead
Compound.

1.24"Full Time Equivalent" or "FTE" means the equivalent of a full-time
scientist's work time over a twelve-month period (including normal vacations,
sick days and holidays) which equates to a total of [***] weeks or [***] hours
per year of work, on or directly related to the Research Program.

1.25"Improvement" means any enhancement, whether or not patentable, in the
formulation, ingredients, preparation, presentation, means of delivery, or
dosage of Compound, or Product discovered or developed during the Research
Program Term or Wash-Out Period.

1.26"Indication" means a separate and distinct disease or medical condition in
humans that a Product which is in Clinical Trial(s) is intended to treat,
prevent and/or diagnose, or for which a Product has received Marketing
Authorization, meaning that such Indication is contained in the Product's
labeling approved by a Regulatory Authority in a Major Market as part of the
Marketing Authorization for such Product. For the purposes of this Agreement,
the following medical conditions and/or diseases in humans are "Indications":

(a)the following solid tumor cancers: non-small cell lung cancer, prostate
cancer, breast cancer and colo-rectal cancer (each, a "Major Tumor Indication");

(b)any cancer type in humans other than as set out in 1.26(a) (such other cancer
Indications are collectively referred to as "Other Oncology Indications");

(c)any non-oncology diseases or medical conditions in humans ("Non-Oncology
Indications").

As used in Article 5, the term "Cancer Indication" shall refer to any Major
Tumor Indication or any Other Oncology Indication.

1.27"Information" means any and all information and data, including without
limitation all Merck Know-How, all Vertex Know-How, and all other scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, financial and
commercial information or data, whether communicated in writing or orally or by
any other method, which is provided by one Party to the other Party in
connection with this Agreement.

1.28"Initiates" means, with respect to a Clinical Trial, the administration of
the first dose to a human in such Clinical Trial.

3

--------------------------------------------------------------------------------



1.29"Invention" means any process, method, composition of matter, article of
manufacture, discovery or finding that is conceived and/or reduced to practice
in the course of the Research Program.

1.30"Joint Information and Inventions" means all discoveries, Improvements,
processes, methods, protocols, formulas, data, Inventions, know-how and trade
secrets, patentable or otherwise, arising from the Research Program developed or
invented jointly by employees of Merck and Vertex or others acting on behalf of
Merck and Vertex.

1.31"Joint Research Committee" and "JRC" is defined in Section 2.4.

1.32"Lead Compound" means that Product Candidate which is in the most advanced
stage of development. VX-680 shall be the Lead Compound on the Effective Date.
If there is at any time no Product Candidate in development, then the Lead
Compound shall mean the next Product Candidate selected for development.

1.33"Major Market" shall mean any one of the following countries: [***].

1.34"Marketing Authorization" means all approvals from the relevant Regulatory
Authority necessary to market and sell a Product in any country (including
without limitation, all applicable pricing and governmental reimbursement
approvals even if not legally required to sell Product in a country).

1.35"Merck AK Compounds" means any small molecule chemical compound that is
owned or Controlled by Merck, including salts thereof: (i) whose primary and
selective activity is the inhibition of one or more Aurora kinases [***];
(ii) is synthesized or tested for Aurora kinase activity in an in vitro
biochemical binding assay (including by screening) by Merck (whether solely by
Merck or in collaboration with Vertex) during the Research Program Term [***]
immediately following the expiration of the Research Program Term; and (iii) is
developed by Merck as a kinase inhibitor. For the avoidance of doubt, "Merck AK
Compounds" shall not include any compound that has greater activity against a
non-Aurora kinase target than its activity against an Aurora kinase, or any
compound that has greater activity against a non-kinase target than its activity
against an Aurora kinase.

1.36"Merck AK Compound Patent Rights" means any and all patents and patent
applications in the Territory (which for the purposes of this Agreement shall be
deemed to include certificates of invention and applications for certificates of
invention) which during the term of this Agreement are owned or Controlled by
Merck, which: (i) claim or cover Merck AK Compounds, and/or Product and
Improvements; or (ii) are divisions, continuations, continuations-in-part,
reissues, renewals, extensions, supplementary protection certificates, and the
like of any such patents and patent applications and foreign equivalents
thereof.

1.37"Merck Information and Inventions" means all protocols, formulas, data,
Inventions, know-how and trade secrets, patentable or otherwise, developed or
invented solely by employees of Merck, or other persons not employed by Vertex
acting on behalf of Merck, in the course of its performance of the Research
Program or the Invention of any Merck AK Compound.

1.38"Merck Know-How" means any information and materials, including but not
limited to, discoveries, Improvements, processes, methods, protocols, formulas,
data, inventions (including without limitation Merck Information and Inventions
and Merck's rights in Joint Information and Inventions), know-how and trade
secrets, patentable or otherwise, which are (i) identified or conceived by Merck
or its Affiliates in the course of its performance of the Research Program under
this Agreement, (ii) in Merck's Control, (iii) not generally known and
(iv) necessary or useful to Vertex in the performance of Vertex's obligations
under the Research Program.

1.39"Milestone" is defined in Section 5.3.

1.40"Milestone Payment" is defined in Section 5.3.

4

--------------------------------------------------------------------------------



1.41"NDA" means a New Drug Application, Worldwide Marketing Application,
Marketing Application Authorization, or similar application or submission for
Marketing Authorization of a Product filed with a Regulatory Authority to obtain
marketing approval for a pharmaceutical product in that country or in that group
of countries.

1.42"Net Sales" means the gross invoice price of Product sold by Merck or its
Related Parties to the first Third Party after deducting, if not previously
deducted, from the amount invoiced or received:

(a)trade and quantity discounts other than early pay cash discounts;

(b)returns, rebates, chargebacks and other allowances;

(c)retroactive price reductions that are actually allowed or granted;

(d)the standard inventory cost of devices or delivery systems used for
dispensing or administering Product; and

(e)a fixed amount equal to [***] of the amount invoiced to cover bad debt, sales
or excise taxes, early payment cash discounts, transportation and insurance,
custom duties, and other governmental charges.

With respect to sales of Combination Products, Net Sales shall be calculated
[***].
If Product is sold only as a Combination Product, [***].

1.43"Patent Rights" means any and all patents and patent applications in the
Territory (which for the purposes of this Agreement shall be deemed to include
certificates of invention and applications for certificates of invention) which
during the term of this Agreement are owned or Controlled by Vertex, including,
but not limited to, those listed on Schedule 1.43, which: (i) claim or cover
Compounds, and/or Product (including without limitation (and for the avoidance
of doubt) Development Candidates, Lead Compounds, Follow-On Compounds, Deferred
Candidates and Product Candidates) and Improvements; (ii) claim or cover Vertex
Information and Inventions; or (iii) are divisions, continuations,
continuations-in-part, reissues, renewals, extensions, supplementary protection
certificates, and the like of any such patents and patent applications and
foreign equivalents thereof.

1.44"Party" means Merck or Vertex, and "Parties" shall mean Merck and Vertex.

1.45"Phase I Clinical Trial" means a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(a).

1.46"Phase II Clinical Trial" means a human clinical trial in any country that
would satisfy the requirements of 21 CFR 312.21(b).

1.47"Pivotal Registration Study" means a human clinical trial conducted for
inclusion in (i) that portion of the FDA submission and approval process which
provides for the continued trials of a Product Candidate on sufficient numbers
of human patients to generate safety and efficacy data to support Marketing
Authorization in the proposed therapeutic Indication, as more fully defined in
21 CFR 312.21(c), or (ii) equivalent Regulatory Agency submissions with similar
requirements in a Major Market other than the United States.

1.48"Product(s)" means any pharmaceutical or biological preparation in final
form containing a Product Candidate (i) for sale by prescription,
over-the-counter or any other method, or (ii) for administration to human
patients in a Clinical Trial, for any and all uses in the Field, including
without limitation, any Combination Product.

1.49"Product Candidate" means a Development Candidate that has been selected by
Merck for formal development, pursuant to exercise of its Development Election
or otherwise. For the avoidance of doubt, VX-680 is a "Product Candidate."

5

--------------------------------------------------------------------------------





1.50"Product Development Team" and "PDT" is described in Section 3.5.

1.51"Regulatory Authority" shall mean any applicable government regulatory
authority involved in granting approvals for the manufacturing, marketing,
reimbursement and/or pricing of a Product in the Territory, including, in the
United States, the United States Food and Drug Administration, and any successor
governmental authority having substantially the same function.

1.52"Related Party" shall mean Merck, its Affiliates, and permitted sublicensees
(which term does not include distributors).

1.53"Research Plan" is described in Section 2.1

1.54"Research Program" means the research activities undertaken by the Parties
as set forth in Article 2 and Schedule 2.1.

1.55"Research Program Term" means the two (2) year period starting on the
Effective Date and ending on the second anniversary of the Effective Date. The
Parties may mutually agree to extend the Research Program Term for an additional
period, and the initial two-year term plus any agreed extension shall be
referred to in this Agreement as the "Research Program Term."

1.56"Subsequent MT" means a Major Tumor Indication being pursued with respect to
a Product Candidate that was initially developed (and for which a Milestone
Payment was made) for an Other Oncology Indication.

1.57"Territory" means all of the countries in the world, and their territories
and possessions.

1.58"Third Party" means an entity other than Merck and its Related Parties, and
Vertex and its Affiliates.

1.59"Third Party License" is defined in Section 5.17.

1.60"Valid Patent Claim" means a claim of an issued and unexpired patent
included within the Patent Rights, Merck AK Compound Patent Rights, or
Collaboration Patent Rights which claims any Product Candidate or Product as a
composition of matter, which claim has not been revoked or held unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction (which decision is not appealable or has not been appealed within
the time allowed for appeal), and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise.

1.61"Vertex Information and Inventions" shall mean all discoveries,
Improvements, processes, methods, protocols, formulas, data, Inventions,
know-how and trade secrets, patentable or otherwise, discovered or developed,
and Controlled by Vertex or its Affiliates, in the course of its performance of
the Research Program under this Agreement, and related to the inhibition by a
small molecule of one or more Aurora kinases, solely by employees of Vertex or
other persons not employed by Merck acting on behalf of Vertex, provided,
however, that the term "Vertex Information and Inventions" shall not apply to
Vertex's general drug design technology whether in hardware or software form,
tangible or intangible.

1.62"Vertex Know-How" shall mean all information and materials, including but
not limited to, discoveries, Improvements, processes, methods, protocols,
formulas, data, inventions (including without limitation Vertex Information and
Inventions and Vertex's rights in Joint Information and Inventions), know-how
and trade secrets, patentable or otherwise, which are (i) discovered, developed,
conceived, used or applied, and (ii) Controlled by Vertex or its Affiliates,
either (x) in connection with the performance by Vertex of the Research Program,
or (y) in connection with the conduct of a development program for a Product
Candidate, prior to the end of the Wash-Out Period, and that are necessary or
useful to Merck in connection with Merck's obligations under this Agreement,
including the research, development, utilization, manufacture or use of

6

--------------------------------------------------------------------------------



Compounds, Development Candidates, Product Candidates or Products (other than
any such technology that is exclusive to kinases other than any of the Aurora
kinases); provided, however, that the term "Vertex Know-How" shall not apply to
Vertex's general drug design technology whether in hardware or software form,
tangible or intangible.

1.63"VX-680" is described in Schedule 1.63.

1.64"Washout Period" means the [***] period immediately following the end of the
Research Program Term.

ARTICLE 2: RESEARCH PROGRAM

2.1Research Program—General. Vertex and Merck shall engage in the Research
Program upon the terms set out in this Agreement. The Research Plan shown in
Schedule 2.1 sets out a detailed description of specific activities to be
undertaken during the first twenty-four months of the Research Program. The
Research Plan may be amended from time to time upon the mutual written agreement
by authorized representatives of the Parties. The JRC will review and update the
Research Plan annually. Subject to review and adjustment by the JRC, the
Research Plan will set forth expectations with respect to the relative
contributions of each Party to the Research Program.

2.2Conduct of Research. Vertex and Merck each shall conduct the Research Program
in good scientific manner, and in compliance in all material respects with all
requirements of applicable laws, rules and regulations and all applicable good
laboratory practices to attempt to achieve their objectives efficiently and
expeditiously. Vertex and Merck each shall proceed diligently with the work set
out in the Research Program by using their respective good faith efforts to
allocate sufficient time, effort, equipment and facilities to the Research
Program and to use personnel with sufficient skills and experience as are
required to accomplish the Research Program in accordance with the terms of this
Agreement and Schedule 2.1.

Vertex and Merck shall be entitled to utilize the service of Third Parties to
perform their respective Research Program activities only upon the prior written
consent of the other Party, or as specifically set forth in Schedule 2.1. Each
Party shall also be entitled to use the services of Third Parties that have been
pre-approved by the JRC to carry out routine Research Program activities,
without the need for obtaining the other Party's prior written consent.
Notwithstanding any such consent or pre-approval, both Parties shall remain at
all times fully liable for its respective responsibilities under the Research
Program.

2.3Personnel Resources. Vertex shall devote to the Research Program [***] during
the period from the Effective Date through December 31, 2004. Thereafter until
the end of the Research Program Term, Vertex will commit [***] on an annualized
basis. Merck will devote resources to the Research Program as provided in the
Research Plan, and as that Research Plan may be periodically updated.

2.4Joint Research Committ ee. The Parties will establish a Joint Research
Committee (the "JRC") with equal representation from Vertex and Merck to oversee
the Research Program during the Research Program Term. The JRC will be formed as
soon as practicable after the Effective Date and, thereafter, will meet formally
at least quarterly to:

(a)coordinate and review Research Program activities and interactions between
Merck and Vertex;

(b)receive and review reports by Vertex and Merck concerning research being
conducted under the Research Plan, including, but not limited to the status of
Compounds meeting Development Candidate Criteria;

7

--------------------------------------------------------------------------------



(c)review any proposed Development Candidates and notify Merck each time a
Compound meets the Development Candidate Criteria;

(d)review, consider and approve revisions to the Research Plan;

(e)periodically review the overall goals and strategy of the Research Program
and consider whether redirection or termination of the Research Program would be
appropriate; and

(f)discuss matters relating to Research Program intellectual property.

2.4.1During the term of the Research Program Term (and, at Vertex's option, for
the [***] period immediately following the expiration of the Research Program
Term), Vertex and Merck shall each appoint a representative to act as a Co-Chair
of the JRC. The JRC Co-Chairs shall each have authority to call meetings of the
JRC, and shall each have responsibility for circulating agenda and performing
administrative tasks required to assure efficient operation of the JRC. The JRC
will act by unanimous vote, with each of Merck and Vertex having one vote. The
members of the JRC will attempt in good faith to reach consensus on all matters
brought before the JRC. Any changes to the Research Plan which would materially
alter the allocation of research responsibilities between the Parties or the
cost to Vertex of implementing the Research Plan, which would change in any
material respect the overall goals and strategy for the Research Program or
which would provide for redirection or termination of the Research Program, will
require the consent of both Parties. With respect to other matters properly
subject to decision by the JRC (including proposed amendments to the Development
Candidate Criteria), if the JRC is deadlocked, the dispute will be subsequently
referred for resolution to the Sr. Vice President of Merck responsible for the
Research Program, and the Sr. Vice President of Vertex responsible for the
Research Program. Failing agreement at this level, the dispute will be referred
to the President of Merck Research Laboratories, and to the President of Vertex.
If agreement cannot be reached by such representatives, Merck shall have the
right to make the final decision.

2.4.2Meetings. The JRC shall meet in accordance with a schedule established by
mutual written agreement of the Parties, but no less frequently than once per
Calendar Quarter, with the location for such meetings alternating between Vertex
and Merck facilities (or such other locations as is determined by the JRC).
Alternatively, the JRC may meet by means of teleconference, videoconference or
other similar communications equipment. Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend JRC meetings, subject to such representative's and consultant's
written agreement to comply with the requirements of Section 4.1. Each Party
shall bear its own expenses related to the attendance of such meetings by its
representatives.



2.5Exchange of Information. Upon execution of this Agreement, and on an ongoing
basis during the Research Program Term, (a) Vertex shall disclose to Merck all
Vertex Know-How not previously disclosed; and (b) Merck shall disclose to Vertex
all Merck Know-How not previously disclosed.

2.6Records and Reports

2.6.1Records. Each Party shall maintain records, in sufficient detail and in
good scientific manner appropriate for patent and regulatory purposes, which
shall fully and properly reflect all work done and results achieved in the
performance of the Research Program.

8

--------------------------------------------------------------------------------







2.6.2Copies and Inspection of Records. Each Party shall have the right, during
normal business hours and upon reasonable notice, to inspect and copy all such
records of the other referred to in subsection 2.6.1. Each Party shall maintain
such records and the information disclosed therein in confidence in accordance
with Section 4.1. Each Party shall have the right to arrange for its employees
and/or consultants involved in the activities contemplated hereunder to visit
the offices and laboratories of the other Party during normal business hours and
upon reasonable notice, and to discuss the Research Program work and its results
in detail with the technical personnel and consultants of the other Party. Upon
request, each Party shall provide copies of the records described in
subsection 2.6.1 to the other Party.



2.7Research Program Information and Inventions. The entire right, title and
interest in:

2.7.1Vertex Information and Inventions and Patent Rights shall be owned solely
by Vertex;

2.7.2Merck Information and Inventions and Merck AK Compound Patent Rights shall
be owned solely by Merck; and

2.7.3Joint Information and Inventions and Collaboration Patent Rights shall be
owned jointly by Vertex and Merck.

Vertex shall promptly disclose to Merck the development, making, conception or
reduction to practice of Vertex Information and Inventions and Joint Information
and Inventions. Merck shall promptly disclose to Vertex the development, making,
conception or reduction to practice of Merck Information and Inventions and
Joint Information and Inventions. Inventorship will be determined in accordance
with the United States laws of inventorship.

2.8Exclusive Efforts. During the [***], neither Vertex nor Merck or any of their
Affiliates will [***], other than pursuant to the terms of this Agreement, of
[***]. Nothing in this Agreement prohibits either Party from counter-screening
other compounds directed at other targets against Aurora kinase. If Merck begins
development or commercialization of a Merck AK Compound at any time prior to the
[***] of the expiration of the Washout Period, Merck shall be obligated to pay
Vertex any and all applicable Milestone Payments and royalties (and any other
amounts, such as interest penalties) due under Article 5 of this Agreement for
such Merck AK Compound (subject to the exception set forth in Section 5.9).

ARTICLE 3: LICENSE; EXCHANGE OF INFORMATION; DEVELOPMENT AND COMMERCIALIZATION

3.1License Grant

3.1.1Subject to the terms and conditions of this Agreement (including
Section 8.5), Vertex hereby grants to Merck a perpetual, exclusive license (even
as to Vertex) in the Territory in the Field under Patent Rights and Vertex's
rights under Collaboration Patent Rights, with a right to sublicense, to VX-680,
Compounds and Products (including without limitation (and for the avoidance of
doubt), Development Candidates, Lead Compounds, Follow-On Compounds, Deferred
Candidates and Product Candidates), for any and all uses, including but not
limited to: (i) to discharge its obligations and exercise its rights under the
Research Program and Development Plan; and (ii) to develop, make, have made,
use, offer to sell, sell or import VX-680, Compounds, and Products (including
without limitation (and for the avoidance of doubt), Development Candidates,
Lead Compounds, Follow-On Compounds, Deferred Candidates and Product
Candidates).

3.1.2Subject to the terms and conditions of this Agreement (including
Section 8.5), Vertex hereby grants to Merck (a) a perpetual, non-exclusive
license under all Vertex Know-How (excluding Vertex Information and Inventions
and Vertex's rights in Joint Information and Inventions);

9

--------------------------------------------------------------------------------





and (b) a perpetual, co-exclusive license (together with Vertex) under Vertex
Information and Inventions and Vertex's rights under Joint Information and
Inventions, in the Territory in the Field, with the right to sublicense, solely
to: (i) discharge its obligations and exercise its rights under the Research
Program and Development Plan; and (ii) develop, make, have made, use, offer to
sell, sell or import VX-680, Compounds and Products (including without
limitation (and for the avoidance of doubt), Development Candidates, Lead
Compounds, Follow-On Compounds, Deferred Candidates and Product Candidates).

3.1.3Notwithstanding the foregoing, Vertex shall retain rights under the Patent
Rights, Vertex Know-How, Vertex Information and Inventions, Vertex's rights in
Joint Information and Inventions and Vertex's rights in Collaboration Patent
Rights to the extent necessary or useful for the term of the Research Program,
to discharge its obligations and exercise its rights under this Agreement.

3.1.4Merck hereby grants to Vertex a non-exclusive license under all Merck
Know-How, Merck Information and Inventions, Merck's rights under the
Collaboration Patent Rights, and Joint Information and Invention, for the period
of the Research Program Term and the [***] after termination of the Research
Program Term, to discharge Vertex's obligations and exercise its rights under
this Agreement.



3.2Non-Exclusive License Grant. If the making, having made, use, offer for sale,
sale or import by Merck, or Merck's Related Parties of Compound(s), Product
Candidates or Product(s) otherwise permitted under this Agreement would infringe
during the term of this Agreement a claim of issued letters patent which Vertex
Controls and which patents are not covered by the grant in Section 3.1, Vertex
hereby grants to Merck, to the extent Vertex is legally able to do so, a
non-exclusive, sublicensable, royalty-free license in the Territory under such
issued letters patent solely for Merck to develop, make, have made, use, sell,
offer for sale or import Compound(s) and Product(s) in the Territory.

3.3Development and Commercialization. As soon as practicable after the Effective
Date, Merck will commence a Development Plan with respect to VX-680. With
respect to each Product Candidate, Merck shall use reasonable efforts,
consistent with the usual practice followed by Merck in pursuing the
development, commercialization and marketing of its other pharmaceutical
products of a similar commercial value, to develop, commercialize and market
such Product Candidate in such countries in the Territory where in Merck's
reasonable opinion it is commercially viable to do so. In the event that Merck
elects not to commercialize any Product Candidate in the United States and at
least four of the other Major Markets (i.e., [***]) as a result of the Product
Candidate's projected commercial returns, Merck agrees to promptly inform Vertex
of such election. Vertex is entitled to propose to Merck, and Merck shall
discuss in good faith with Vertex, commercial terms for a buyout of such Product
Candidate by Vertex for development by Vertex, provided, however, that Merck
shall have no obligation to agree to grant Vertex rights to any Product
Candidate, if such grant would in Merck's sole discretion, negatively impact any
product being developed or commercialized by Merck.

3.4Excused Performance. The obligations of Merck with respect to any Product
under Section 3.3 are expressly conditioned upon the continuing absence of any
material adverse condition or event relating to the safety or efficacy of the
Product, and the obligation of Merck to develop or market any such Product shall
be delayed or suspended so long as in Merck's opinion any such condition or
event exists. Merck shall be obligated to take commercially reasonable and
appropriate steps to investigate and attempt to resolve any such adverse
condition or event. If, in Merck's opinion, such material adverse condition or
event arises, Merck shall promptly inform Vertex, and will provide Vertex with
an explanation for any decision to delay or to suspend the development or
marketing

10

--------------------------------------------------------------------------------



of the Product, together with a description of actions planned by Merck to
resolve (where commercially reasonable) the underlying cause of such delay or
suspension.

3.5Product Development Teams. As soon as practicable following the Effective
Date, Merck will establish a Product Development Team ("PDT"), which shall
include, at Vertex's option, [***] representatives designated by Vertex,
provided that [***]. Additional Product Development Teams, which shall also
include [***]Vertex representatives, at Vertex's option, may be established from
time to time in connection with the development of additional Product
Candidates. The PDT will be the principal organization through which the
development of a Product Candidate is planned, administered, evaluated and
completed, subject to appropriate review and approval at senior management
levels as required by Merck from time to time. In addition to the Vertex
representatives, the PDT will typically have members from the various Merck
functional groups (e.g., research, preclinical, safety, clinical, regulatory,
and marketing) which are or which will be expected to be involved in developing
and obtaining regulatory approval for the Product Candidate and Product. Merck
will appoint each PDT Chair. The PDT will be responsible for the preparation,
implementation of the Development Plan (described below) with respect to each
Product Candidate.

3.5.1Development Plan. The PDT shall prepare and oversee the implementation of
the overall Development Plan for each Product Candidate. The Development Plan
shall, among other things, detail, schedule and fully describe the proposed
toxicology studies, Clinical Trials, clinical material requirements for each
Product Candidate, and will outline the key elements involved in obtaining
Regulatory Approval in each Major Market. Vertex's representatives on the PDT
(or Vertex, if Vertex has no representative on the PDT) will receive all
documents and information distributed or communicated to members to the PDT
generally (or to any one or more members of the PDT in connection with the
discharge of his or her duties on the PDT).

3.5.2Development Responsibility and Costs. Merck shall have sole responsibility
for, and bear the cost of implementing, the Development Plan with respect to
each Product Candidate.

3.5.3Regulatory Approvals. Merck shall be solely responsible for preparing and
submitting registration dossiers for Regulatory Approval of Products in the
Territory. All Regulatory Approvals shall be held by and in the name of Merck,
and Merck shall own all submissions in connection therewith. Merck shall have
sole discretion as to the regulatory strategy and decision making for any
Product Candidate or Product; provided, however, that Merck shall provide Vertex
with an opportunity to review Merck's general regulatory strategy and
decision-making either by participating in the PDT or other approach mutually
agreed-upon by the Parties.

3.6Development Election. During the Research Program Term and the Washout
Period, Merck shall have the exclusive right to select Compounds for further
development and commercialization. The JRC will notify Merck each time a
Compound meets the Development Candidate Criteria. The notice will be
accompanied by the Development Information with respect to that Development
Candidate. Merck may exercise its Development Election and accept the
Development Candidate as a Product Candidate by delivery to Vertex, within [***]
after receipt by Merck of the Development Information, of an exercise notice
specifying the Development Candidate as to which the Development Election is
being exercised. Notwithstanding the foregoing, if Merck shall at any time
commence a Phase I Clinical Trial on a Compound without having formally
exercised its Development Election, Merck shall be deemed to have exercised its
Development Election with respect to such Compound.

3.7Deferred Candidates. Any Development Candidate with respect to which Merck
(1) elects not to accept as a Product Candidate; or (2) fails to exercise its
Development Election within the [***]

11

--------------------------------------------------------------------------------



period referenced in Section 3.6, shall be a "Deferred Candidate." If, during
the Research Program Term, Merck ceases to be actively engaged in the
development of a Product Candidate, Vertex may propose a Deferred Candidate to
Merck for Development Election.

During the Research Program Term and Washout Period, Merck shall be entitled, in
its sole discretion, to exercise its Development Election with respect to any
(1) Compounds not previously presented to it as a Development Candidate; and
(2) Deferred Candidates. Vertex shall not grant to any Third Party rights which
are inconsistent with the grant of the Development Election to Merck under this
Agreement. Upon expiration of the Research Program Term and Washout Period, the
rights of the Parties with respect to any Compounds and Deferred Candidates
shall be as set forth in Section 8.5 of this Agreement.

3.8No Implied Licenses. Except as specifically set forth in this Agreement,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, in any Information disclosed to it under this
Agreement or under any patents or patent applications owned or Controlled by the
other Party or its Affiliates. In addition, Vertex shall not acquire any right,
title or intellectual property interest to any Merck AK Compounds or Merck AK
Patent Rights, except for such rights to financial compensation, if any, with
respect to Merck AK Compounds in accordance with Section 2.8 and Article 5 of
this Agreement.

3.8.1To the extent it is contractually able to do so, Vertex agrees to review
with Merck during the Research Program Term the potential for further
collaboration directed to kinases studied by Vertex which are believed to have a
potential role in oncology therapeutics.

3.9Use of Vertex Logo. Where not prohibited by law or regulation, and subject to
any required Regulatory Approval, which Merck shall use reasonable efforts to
obtain, Vertex's name and logo will be carried on all Product packaging,
packaging inserts, labels, containers and printed material related thereto with
a prominence substantially equivalent to that of Merck's name and logo,
provided, however that such requirement shall no longer apply in the event of a
Change of Control of Vertex. Any trademark for a Product will be selected by,
and will be the property of, Merck.

3.10Supply of Bulk Drug Substance For Clinical Trials. Vertex shall promptly
provide Merck with its existing inventory of clinical trial material for VX-680.
Vertex shall also promptly provide Merck with Information in its possession
relative to the manufacturing, formulation, and packaging of VX-680. Merck will
be responsible for the manufacture of all bulk drug substance and clinical drug
formulations of all Product Candidates, and for all manufacturing activities
relating to the production, formulation and manufacture of commercial supplies
of Products.

3.11Co-Promotion by Vertex. Not less than [***] before the projected market
introduction of any Product in a country within the Co-Promotion Territory,
Vertex is entitled to give notice and propose to Merck, and Merck shall discuss
in good faith with Vertex the feasibility of a co-promotion plan for Products on
a fee-for-detail basis within the Co-Promotion Territory (including minimum
co-promotion sales force size) and in accordance with the conditions set out in
Schedule 3.11. If the Parties jointly decide to implement such a plan, Vertex
and Merck shall initiate good faith negotiations and seek to enter into a
mutually acceptable definitive written agreement ("Co-Promotion Agreement")
regarding Specialist Detailing (as described in Schedule 3.11) on a
country-by-country basis no later than [***] before the projected market
introduction of a Product in a country within the Co-Promotion Territory.
Notwithstanding the foregoing, if Merck determines at the time of completion of
[***] that earlier notice from Vertex of its intention to enter into a
Co-Promotion Agreement would be desirable in order to optimally plan and execute
a Product launch, the Parties will agree on a revised schedule for the
negotiation and execution of the Co-Promotion Agreement consistent with the
opinion of Merck's regulatory experts about the anticipated Regulatory Authority
review time for the corresponding NDA. Furthermore, if the Parties enter into a
Co-Promotion Agreement on this revised schedule, the

12

--------------------------------------------------------------------------------



Parties recognize that Vertex [***], and Merck will take this into account in
determining the minimum number of representatives Vertex will provide at launch,
[***] the Co-Promotion Agreement, in a timely manner as agreed to by both
Parties.

3.11.1The Co-Promotion Agreement shall be subject to the terms and conditions
set forth in Schedule 3.11. In the event that Merck elects to outsource sales of
any Product Candidate or Product in the Major Markets to a Third Party with
which it does not have a pre-existing business relationship, it shall promptly
inform Vertex of such election and shall negotiate in good faith with Vertex
with respect to sales of such Product Candidate or Product.

ARTICLE 4: CONFIDENTIALITY AND PUBLICATION

4.1Nondisclosure Obligation. All Information disclosed by one Party to the other
Party shall be maintained in confidence by the receiving Party and shall not be
disclosed to a non-Party or used for any purpose except as set forth herein
without the prior written consent of the disclosing Party, except to the extent
that such Information:

4.1.1is known by receiving Party at the time of its receipt, and not through a
prior disclosure by the disclosing Party, as documented by the receiving Party's
contemporaneous business records;

4.1.2is properly in the public domain;

4.1.3is subsequently disclosed to the receiving Party by a Third Party who may
lawfully do so and is not under an obligation of confidentiality to the
disclosing Party;

4.1.4is developed by the receiving Party independently of Information received
from the disclosing Party, as documented by the receiving Party's
contemporaneous business records;

4.1.5is disclosed to governmental or other regulatory agencies to comply with
applicable law or regulations, provided the receiving Party provides to the
disclosing Party prompt prior written notice of its obligation to make such
disclosure and take reasonable and lawful actions to avoid or minimize the
degree of such disclosure;

4.1.6is disclosed to governmental or other regulatory agencies to obtain patents
or to gain or maintain approval to conduct clinical trials or to market Product,
but such disclosure may be only to the extent reasonably necessary to obtain
patents or authorizations; and

4.1.7is deemed necessary by Merck in the reasonable exercise of its judgment to
be disclosed to Related Parties, agents, consultants, and/or other Third Parties
for any and all purposes Merck and its Affiliates deem necessary or advisable
for the research and development, manufacturing and/or marketing of the Product
(or for such entities to determine their interest in performing such activities)
in accordance with this Agreement on the condition that such Third Parties agree
to be bound by confidentiality and non-use obligations that are substantially no
less stringent than those confidentiality and non-use provisions contained in
this Agreement; provided the term of confidentiality for such Third Parties
shall be no less than [***].

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the receiving
Party.

If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this Section 4.1
or Section 4.2, such Party shall promptly inform

13

--------------------------------------------------------------------------------



the other Party of the disclosure that is being sought in order to provide the
other Party an opportunity to challenge or limit the disclosure obligations.
Information that is disclosed by judicial or administrative process shall remain
otherwise subject to the confidentiality and non-use provisions of this
Section 4.1 and Section 4.2, and the Party disclosing Information pursuant to
law or court order shall take all steps reasonably necessary, including without
limitation obtaining an order of confidentiality, to ensure the continued
confidential treatment of such Information.

4.2Vertex Know-How. Subject to the provisions of Section 4.3, Vertex agrees to
keep all Vertex Know-How confidential subject to the exceptions set forth in
Sections 4.1.2, 4.1.5, 4.1.6 and 4.1.7 (substituting Vertex's judgment and
disclosure for Merck's) and to Vertex's contractual obligations arising prior to
the Effective Date.

4.3Publication.

(a)Merck and Vertex each acknowledge the other Party's interest in publishing
the results of its research in order to obtain recognition within the scientific
community and to advance the state of scientific knowledge. Authorship of any
publication shall be determined based on the accepted standards used in
peer-reviewed, academic journals at the time of the proposed publication. Each
Party also recognizes the mutual interest in obtaining valid patent protection
and in protecting business interests and trade secret information. Consequently,
except for disclosures permitted pursuant to Section 4.1, if either Party, its
employees or consultants wishes to publish or publicly present, during the
Research Program Term and/or the Washout Period, results of the Research Program
or any information about a Compound, Product Candidate, Product, or the results
of any program to discover or develop any of the above, it shall deliver to the
other Party a copy of the proposed written publication or an outline of an oral
disclosure at least [***] prior to submission for publication or presentation.
The reviewing Party shall notify the other Party within [***] of receipt of such
proposed publication whether such draft publication contains (i) Information
that is confidential to the reviewing Party, or (ii) information that if
published would have an adverse effect on a patent application covering the
subject matter of this Agreement. The reviewing Party shall have the right to
(a) propose modifications to the publication or presentation for patent reasons,
trade secret reasons, confidentiality reasons or business reasons or (b) request
a reasonable delay in publication or presentation in order to protect patentable
information. If the reviewing Party requests a delay to protect patentable
information, the publishing Party shall delay submission or presentation for a
period not to exceed [***] to enable patent applications protecting each Party's
rights in such information to be filed in accordance with Article 7. Upon
expiration of such [***] the publishing Party shall be free to proceed with the
publication or presentation. If the reviewing Party reasonably requests
modifications to the publication or presentation to prevent disclosure of trade
secret or proprietary business information, the publishing Party shall edit such
publication to prevent the disclosure of such information prior to submission of
the publication or presentation. For the avoidance of doubt, neither Party shall
be entitled publish Information of the other in violation of Section 4.1.

(b)After the expiration of the Research Program and the Washout Period, the
Parties shall continue to be obligated to adhere to the guidelines set out in
Section 4.3(a), but solely with respect to publications or public presentations
containing information about a Development Candidate, Product Candidate, and/or
a Product, except that if Merck, its employees or consultants wishes to publish
or publicly present clinical data or clinical information about a Development
Candidate, Product Candidate, or Product being developed by Merck pursuant to
this Agreement, it shall be obligated deliver to Vertex a copy of the proposed
written publication or an outline of an oral disclosure at least [***] prior to
submission for publication or presentation. Vertex shall notify Merck within
[***] of receipt of such proposed publication whether such draft publication
contains (i) Information that is confidential to Vertex, or

14

--------------------------------------------------------------------------------







(ii) information that if published would have an adverse effect on a patent
application covering the subject matter of this Agreement. If Vertex reasonably
requests modifications to the publication or presentation to prevent disclosure
of trade secret or proprietary business information, Merck shall edit such
publication to prevent the disclosure of such information prior to submission of
the publication or presentation. If Vertex requests a delay to protect
patentable information, Merck shall delay submission or presentation for a
period not to exceed [***] to enable patent applications protecting each Party's
rights in such information to be filed in accordance with Article 7. Upon
expiration of such [***], Merck shall be free to proceed with the publication or
presentation.

(c)This Section 4.3 shall terminate with the termination of this Agreement, but
the provisions of Section 4.1 shall continue to govern the disclosure by one
Party, by publication or otherwise, of Information of the other, during the
period set forth in Section 8.6.



4.4Publicity/Use of Names. Merck and Vertex shall agree upon the timing and
content of an initial press release relating to this Agreement and the
transactions contemplated herein. Except to the extent already disclosed in that
initial press release, no disclosure of the existence of this Agreement, its
subject matter or its terms may be made by either Party, and no Party shall use
the name, trademark, trade name or logo of the other Party or its employees in
any publicity, news release or disclosure relating to this Agreement or its
subject matter, without the prior express written permission of the other Party,
except as may be required by applicable laws, regulations, or judicial order.
The Party desiring to make any such public announcement shall provide the other
Party with a written copy of the proposed announcement in sufficient time prior
to public release to allow such other Party to comment upon such announcement,
prior to public release.

In addition to the foregoing restrictions on public disclosure, if either Party
concludes that a copy of this Agreement must be filed with the Securities and
Exchange Commission, such Party shall provide the other Party with a copy of
this Agreement showing any sections as to which the Party proposes to request
confidential treatment, will provide the other Party with an opportunity and a
reasonable time period to comment on any such proposal and to suggest additional
portions of the Agreement for confidential treatment and will take such Party's
reasonable comments into consideration before filing the Agreement. If the
filing Party disagrees with the other Party's additional confidential treatment
request, the Parties shall have an opportunity to discuss such matter in good
faith before the Agreement is filed.

ARTICLE 5: PAYMENTS; ROYALTIES AND REPORTS

5.1Research Program Funding. In consideration for Vertex's performance of its
obligations under the Research Program (including its FTE staffing obligations
pursuant to Section 2.3), upon the terms and conditions contained herein, Merck
shall pay Vertex:

(a)[***] for the period from the Effective Date through December 31, 2004, such
payment to be made by Merck in two equal installments of [***], the first of
which will be paid within [***] and the second of which will be paid [***]; and

(b)additional research support thereafter at an annual rate of [***] for the
balance of the Research Program Term (the "Annual Research Fees"), such payments
to be made in equal payments of US [***] per Calendar Quarter, payable in
advance, with the first such quarterly payment due on or before [***].

The required payments are based upon the following assumptions: (a) the [***] of
FTEs which Vertex will have employed in the Research Program for the portion of
the Research Program that ends on [***] (the "Early Period") will be [***];
(b) the [***] of FTEs which Vertex will have employed in the Research Program
for the portion of the Research Program beginning on

15

--------------------------------------------------------------------------------



January 1, 2005 and ending upon the termination of the Research Program Term
[***]; and (c) the annual rate per FTE is [***]. If the average FTE level for
any of the Early Period, Calendar Year 2005, or the remainder of the Research
Program Term after Calendar Year 2005 is less than the level specified above for
that period (the difference being referred to in this section as an "FTE
Shortfall"), then the amount of funding specified above for that period shall be
reduced by an amount (the "FTE Shortfall Amount") that bears the same relation
to the total funding specified for that period as the FTE Shortfall bears to the
projected FTE level for that period. The FTE Shortfall Amount shall be carried
over from period to period and applied to compensate Vertex for FTE levels in
subsequent periods that exceed the level for those periods as specified above.
In any such subsequent period, Vertex shall be entitled to receive out of any
remaining FTE Shortfall Amount a payment equal to the value (computed with
reference to the FTE rate specified in (c) above) of any FTEs employed in the
Research Period in excess of the FTE level specified above for such period.

5.2Consideration for License. In consideration for the licenses granted pursuant
to Article 3 and the research obligations set forth herein, upon the terms and
conditions contained herein, Merck shall pay to Vertex a one-time payment of
twenty million dollars (US $20,000,000) within five (5) business days of the
Effective Date.

5.3Milestone Payments. In addition to the payments set out in Sections 5.1 and
5.2, the following amounts (each, a "Milestone Payment") shall be payable only
once if (and only if) the corresponding milestones with regard to a Product are
satisfied (each a "Milestone"):

5.4Lead Compound Milestones for First Cancer Indication


(a)[***]   $[***] (b) Demonstration of Biologic Activity   $7,500,000 (c) Merck
Initiates first Phase II Clinical Trial   $10,000,000 (d) Merck Initiates first
Pivotal Registration Study   $25,000,000 (e)[***]   $[***] (f)[***]   $[***]
5.5
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]
5.6
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]
5.7
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]

16

--------------------------------------------------------------------------------



5.8       [***]      
5.8A
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***] (d)[***]  
$[***]  
5.8B
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***] (d)[***]  
$[***]
5.9
 
    [***]     (a) Development Election for 1st Follow-On Compound   $12,000,000
(b) Development Election for 2nd Follow-On Compound   $9,000,000 (c)[***]  
$[***]   [***]       [***]    
5.10 Milestones for Follow-On Compounds
 
   
5.10A
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***] (d)[***]  
$[***] (e)[***]   $[***]  
5.10B
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]  
5.10C
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]  
5.10D
 
    [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]
5.11
 
    [***]    

17

--------------------------------------------------------------------------------



5.11A       [***]     (a)[***]   $[***] (b)[***]   $[***] (c)[***]   $[***]
(d)[***]   $[***]  
5.11B
 
    [***]       (a)[***]   $[***]   (b)[***]   $[***]   (c)[***]   $[***]  
(d)[***]   $[***]

5.12Milestone Payments—General. (a) [***] Merck shall notify Vertex in writing
within thirty (30) days upon the achievement (or deemed achievement) of each
Milestone, and shall make the appropriate Milestone Payment within [***] of the
achievement (or deemed achievement) of such Milestone.

(b)Once a Product achieves a Milestone for a particular Indication, it will be
deemed to have achieved all earlier Milestones for such Indication, and any
Milestone Payment for such earlier Milestone shall become due and payable to the
extent it has not already been previously paid.

(c)[***]

(d)Each Milestone Payment shall be payable upon achievement of such Milestone by
action of any of Merck or a Related Party.

5.13Royalties

5.13.1Royalties Payable By Merck. Subject to the terms and conditions of this
Agreement, Merck shall pay to Vertex royalties on a country-by-country basis as
set out in this Section 5.13.

5.13.2Patent Royalties

Subject to the provisions of this Agreement, including Section 5.13.3, Merck
shall pay Vertex royalties in an amount equal to the following percentages of
Net Sales of Products by Merck or its Related Parties, provided that the sale of
Product would infringe a Valid Patent Claim in the country of sale:

•For Calendar Year Net Sales in the Territory between
[***]:                        : [***]

•For those incremental Calendar Year Net Sales in the Territory [***]: [***]

•For those incremental Calendar Year Net Sales in the Territory greater than
[***]: [***]

Royalties on each Product at the Patent royalty rates set forth above shall
continue on a country-by-country basis until the later of (a) [***] from the
date of First Commercial Sale of such Product in such country, or (b) the
expiration of the last-to-expire Valid Patent Claim in effect in such country
that would be infringed by the sale of such Product. This Section 5.13.2 shall
apply to sales of Products in any country where such sale would infringe a Valid
Patent Claim at any time, even if such Valid Patent Claim subsequently expires
before the [***] of the date of First Commercial Sale of such Product in such
country.

5.13.3Know-How Royalty.

(a)If the sale of Product would infringe a Valid Patent Claim in the United
States and at least [***] of the other Major Markets (i.e., [***]) ("Major
Markets Condition"), in any countries

18

--------------------------------------------------------------------------------





where the sale of Product by Merck or its Related Parties would not infringe a
Valid Patent Claim and royalties would not be due under Section 5.13.2 (each, a
"Non-Patent Country"), Merck shall pay royalties to Vertex at the applicable
royalty rate determined according to Section 5.13.2. Merck shall pay Vertex
royalties at such rates for [***] from the date of First Commercial Sale of a
Product in each such Non-Patent Country (the "Know-How License Term"), on a
Product-by-Product and country-by-country basis. Notwithstanding the above, if
at any time during the Know-How License Term applicable to a particular
Non-Patent Country, a Third Party sells a pharmaceutical product which is a
"generic version" of a Product being sold in that country (a "Third Party
Product")—where "generic version" means [***], the royalties payable to Vertex
by Merck on Net Sales of such Product in such country for such period shall be
[***] of the applicable royalty rate determined according to Section 5.13.2.

(b)Notwithstanding the provisions of Section 5.13.2, and except as set forth in
Section 5.13.3(a), in countries where the sale of Product by Merck or its
Related Parties would not infringe a Valid Patent Claim and royalties would not
be payable under Section 5.13.2, Merck shall pay royalty rates that shall be set
at [***] of the applicable royalty rate determined according to Section 5.13.2
(the "Know-How Royalty Rate"). Such royalties shall be calculated after first
calculating royalties under Section 5.13.2. Merck shall pay Vertex royalties at
the Know-How Royalty rate from the date of First Commercial Sale of a Product,
for [***], on a Product-by-Product and country-by-country basis.

5.13.4Royalty tiers pursuant to 5.13.2 and 5.13.3 shall be calculated based on
Net Sales of each Product in the Territory, provided that the determination of
whether the royalty shall be calculated under 5.13.2 or 5.13.3 shall be
determined on a country-by-country basis. All royalties are subject to the
following conditions:

(x)that only one royalty shall be due with respect to the same unit of Product;

(y)that no royalties shall be due upon the sale or other transfer among Merck or
its Related Parties, but in such cases the royalty shall be due and calculated
upon Merck's or its Related Party's Net Sales to the first independent Third
Party; and

(z)no royalties shall accrue on the disposition of Product without consideration
in reasonable quantities by Merck or its Related Parties as samples (promotion
or otherwise) or as donations (for example, to non-profit institutions or
government agencies for a non-commercial purpose).



5.14Change in Sales Practices. The Parties acknowledge that during the term of
this Agreement, Merck's sales practices for the marketing and distribution of
Product may change to the extent that the calculation of the payment for
royalties on Net Sales may become impractical or even impossible. In such event,
the Parties agree to meet and discuss in good faith new ways of compensating
Vertex to the extent currently contemplated under Section 5.13.

5.15Royalties for Bulk Compound. In those cases where Merck sells bulk Compound
rather than Product in packaged form to an independent Third Party, such sale
shall be made in an arm's length transaction and the royalty obligations of
Section 5.13 shall be applicable to the bulk Compound.

5.16Compulsory Licenses. If a compulsory license required under applicable law
is granted to a Third Party with respect to Product in any country in the
Territory with a royalty rate lower than the royalty rate provided by
Section 5.13, then the royalty rate to be paid by Merck on Net Sales in that
country under Section 5.13 shall be reduced to the rate paid by the compulsory
licensee.

5.17Third Party Licenses. If one or more patent licenses from other Third
Parties are required by Merck or its Related Parties in order to make, have
made, use, offer to sell, sell or import Product

19

--------------------------------------------------------------------------------



Candidate or Product(s) (hereinafter "Third Party Patent Licenses"), or in the
absence of such Third Party Patent License, the use by Merck of the Patent
Rights, Vertex Know-How or Vertex Information and Inventions would infringe
Third Party patents rights, then [***] of the consideration actually paid under
such Third Party Patent Licenses by Merck or its Related Parties for sale of
such Product in a country for a Calendar Quarter shall be creditable against the
royalty payments due Vertex by Merck with respect to the sale of such Products
in a country; provided, that the royalty payment to Vertex on account of sales
in that country for such Calendar Quarter shall not be reduced by more than
[***] the monies otherwise owed to Vertex; and any amounts not able to be
reduced due to the immediately foregoing limitation shall be carried forward to
future Calendar Quarters for crediting against future royalties in such country.
[***]

5.18Reports; Payment of Royalty. During the term of this Agreement following the
First Commercial Sale of a Product, Merck shall furnish to Vertex a quarterly
written report for the Calendar Quarter showing (i) the Net Sales of all
Products subject to royalty payments sold by Merck and its Related Parties in
the Territory during the reporting period; and (ii) the royalties payable under
this Agreement. Reports shall be due on the [***] day following the close of
each Calendar Quarter, although Merck shall use its commercially reasonable
efforts to also provide Vertex with a "flash" report of estimated Net Sales,
only, within [***] days after the end of each calendar month. Royalties shown to
have accrued by each royalty report shall be due and payable on the date such
royalty report is due. Merck shall keep complete and accurate records in
sufficient detail to enable the royalties payable hereunder to be determined and
to be verified by Vertex's accounting firm pursuant to Section 5.19.

5.19Audits. Upon the written request of Vertex and not more than once in each
Calendar Year, Merck shall permit an independent certified public accounting
firm of nationally recognized standing selected by Vertex and reasonably
acceptable to Merck, at Vertex's expense, to have access during normal business
hours to such of the records of Merck as may be reasonably necessary to verify
the accuracy of the royalty reports hereunder for any year ending not more than
[***] prior to the date of such request. The accounting firm shall disclose to
Vertex only whether the royalty reports are correct or incorrect and the
specific details concerning any discrepancies. No other information shall be
provided to Vertex.

If such accounting firm correctly identifies a discrepancy made during such
period, the appropriate Party shall pay the other Party the amount of the
discrepancy within [***] of the date Vertex delivers to Merck such accounting
firm's written report so correctly concluding, or as otherwise agreed upon by
the Parties. The fees charged by such accounting firm shall be paid by Vertex.

Merck shall include in each sublicense granted by it pursuant to this Agreement
a provision requiring the sublicensee to make reports to Merck, to keep and
maintain records of sales made pursuant to such sublicense and to grant access
to such records by Vertex's independent accountant to the same extent required
of Merck under this Agreement.

Upon the expiration of [***] following the end of any Calendar Year, the
calculation of royalties payable with respect to such year shall be binding and
conclusive upon Vertex, and Merck and its Related Parties shall be released from
any liability or accountability with respect to royalties for such Calendar
Year.

Vertex shall treat all financial information subject to review under this
Section 5.19 or under any sublicense agreement in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with Merck
and/or its Related Parties obligating it to retain all such information in
confidence pursuant to such confidentiality agreement.

20

--------------------------------------------------------------------------------





5.20Payment Exchange Rate. All payments to be made by Merck to Vertex under this
Agreement shall be made in United States dollars and may be paid by check made
to the order of Vertex or bank wire transfer in immediately available funds to
such bank account in the United States designated in writing by Vertex from time
to time. In the case of sales outside the United States, the rate of exchange to
be used in computing the amount of currency equivalent in United States dollars
due Vertex shall be made at the rate of exchange utilized by Merck in its
worldwide accounting system, prevailing on the third to the last business day of
the month prior to the month in which such sales are recorded by Merck.

5.21Income Tax Withholding. If laws, rules or regulations require withholding of
income taxes or other taxes imposed upon payments set forth in this Article 5,
Merck shall make such withholding payments as required and subtract such
withholding payments from the payments set forth in this Article 5. Merck shall
submit appropriate proof of payment of the withholding taxes to Vertex within a
reasonable period of time.

5.22Interest Penalty. In case of any delay in payment by Merck to Vertex not
occasioned by Force Majeure (as described in Section 9.3), interest at the
monthly rate of [***], assessed from the thirty-first day after the due date of
the payment, shall be due from Merck.

ARTICLE 6: REPRESENTATIONS AND WARRANTIES

6.1Vertex Representation and Warranty. Vertex represents and warrants to Merck
that as of the Effective Date:

6.1.1to Vertex's knowledge, the Patent Rights and Vertex Know-How exist and are
not invalid or unenforceable, in whole or in part;

6.1.2it has the full corporate right, power and authority to enter into this
Agreement, to perform the Research Program and to grant the licenses granted
hereunder;

6.1.3this Agreement has been duly executed and delivered by Vertex and
constitutes the valid and binding obligation of Vertex, enforceable against
Vertex in accordance with its terms. The execution, delivery, and performance of
this Agreement have been duly authorized by all necessary action on the part of
Vertex, its officers and directors;

6.1.4it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in VX-680, the Existing Compounds,
Patent Rights or Vertex Know-How;

6.1.5to Vertex's knowledge, it is the sole and exclusive owner of VX-680, the
Existing Compounds, the Patent Rights and Vertex Know-How, all of which are (and
shall be, in the case of Vertex Information and Inventions) free and clear of
any liens, charges and encumbrances, and no other person, corporate or other
private entity, or governmental entity or subdivision thereof, has or shall have
any claim of ownership whatsoever with respect to the VX-680, Existing
Compounds, Patent Rights and Vertex Know-How;

6.1.6to Vertex's knowledge, the exercise of the license granted to Merck under
the Patent Rights and Vertex Know-How, including without limitation the
development, manufacture, use, sale and import of Compounds, Product Candidates
and Products do not interfere with or infringe any intellectual property rights
owned or possessed by any Third Party;

6.1.7there are no claims known to Vertex, and no judgments or settlements
against or owed by Vertex or pending or threatened claims or litigation relating
to the Patent Rights and Vertex Know-How;

6.1.8to Vertex's knowledge, Schedules 1.19 and 1.63 together set forth all small
molecule compounds Controlled by Vertex [***]; and

21

--------------------------------------------------------------------------------



6.1.9Vertex has disclosed to Merck all reasonably relevant information known to
Vertex regarding the Patent Rights and Vertex Know-How licensed under this
Agreement.



6.2Merck Representation and Warranty. Merck represents and warrants to Vertex
that as of the Effective Date:

6.2.1it has the full corporate right, power and authority to enter into this
Agreement, and perform its obligations hereunder; and

6.2.2this Agreement has been duly executed and delivered by Merck and
constitutes the valid and binding obligation of Merck, enforceable against Merck
in accordance with its terms. The execution, delivery, and performance of this
Agreement have been duly authorized by all necessary action on the part of
Merck, its officers and directors.

ARTICLE 7: PATENT PROVISIONS

7.1Filing, Prosecution and Maintenance of Patents. Vertex agrees to file,
prosecute and maintain in the Territory, upon appropriate consultation with
Merck, the Patent Rights licensed to Merck under this Agreement. Merck shall
have the first right to file, prosecute and maintain in the Territory
Collaboration Patent Rights. With respect to Vertex Information and Inventions,
Vertex may elect not to file, prosecute and maintain patent applications
directly thereto and if so, Merck shall have the right to file, prosecute and
maintain such patent applications. In such event, Vertex shall execute such
documents and perform such acts at Vertex's expense as may be reasonably
necessary to effect an assignment of such Patent Rights to Merck in a timely
manner to allow Merck to continue such preparation and prosecution or
maintenance. In each case, the filing Party shall give the non-filing Party an
opportunity to review the text of the application before filing, shall consult
with the non-filing Party with respect thereto, and shall supply the non-filing
Party with a copy of the application as filed, together with notice of its
filing date and serial number. Vertex shall keep Merck advised of the status of
the actual and prospective patent filings and upon the request of Merck, provide
advance copies of any papers related to the filing, prosecution and maintenance
of such patent filings. Vertex shall promptly give notice to Merck of the grant,
lapse, revocation, surrender, invalidation or abandonment of any Patent Rights
licensed to Merck for which Vertex is responsible for the filing, prosecution
and maintenance. With respect to all filings hereunder, the filing Party shall
be responsible for payment of all costs and expenses related to such filings.

7.2Option to Prosecute and Maintain Patents.

(a)Merck Option. Vertex shall give notice to Merck of any desire to cease
prosecution and/or maintenance of Patent Rights on a country by country basis in
the Territory and, in such case, shall permit Merck, at its sole discretion, to
continue prosecution or maintenance of such Patent Rights at its own expense. If
Merck elects to continue prosecution or maintenance or to file based on Vertex's
election not to file pursuant to Section 7.1, Vertex shall execute such
documents and perform such acts at Vertex's expense as may be reasonably
necessary to effect an assignment of such Patent Rights to Merck in a timely
manner to allow Merck to continue such prosecution or maintenance. Any patents
or patent applications so assigned shall not be considered Patent Rights.

(b)Vertex Option. Merck shall give notice to Vertex of any desire to cease
prosecution and/or maintenance of Collaboration Patent Rights on a country by
country basis in the Territory and, in such case, shall permit Vertex, at its
sole discretion, to continue prosecution or maintenance of such Collaboration
Patent Rights at its own expense. If Vertex elects to continue prosecution or
maintenance or to file based on Merck's election not to file pursuant to
Section 7.1, Merck shall execute such documents and perform such acts at Merck's
expense as may be reasonably necessary to effect an assignment of such
Collaboration Patent Rights to

22

--------------------------------------------------------------------------------





Vertext in a timely manner to allow Vertex to continue such prosecution or
maintenance. Any patents or patent applications so assigned shall not be
considered Collaboration Patent Rights.

7.3Interference, Opposition, Reexamination and Reissue.

7.3.1Vertex shall, within ten (10) days of learning of such event, inform Merck
of any request for, or filing or declaration of, any interference, opposition,
or reexamination relating to Patent Rights. Merck and Vertex shall thereafter
consult and cooperate fully to determine a course of action with respect to any
such proceeding. Merck shall have the right to review and approve any submission
to be made in connection with such proceeding.

7.3.2Vertex shall not initiate any reexamination, interference or reissue
proceeding relating to Patent Rights without the prior written consent of Merck,
which consent shall not be unreasonably withheld.

7.3.3In connection with any interference, opposition, reissue, or reexamination
proceeding relating to Patent Rights and Collaboration Patent Rights, Merck and
Vertex will cooperate fully and will provide each other with any information or
assistance that either may reasonably request. Vertex shall keep Merck informed
of developments in any such action or proceeding, including, to the extent
permissible by law, consultation and approval of any settlement, the status of
any settlement negotiations and the terms of any offer related thereto.

7.3.4Vertex shall bear the expense of any interference, opposition,
reexamination, or reissue proceeding relating to Patent Rights. The Parties
shall share equally the expense of any interference, opposition, reexamination
or re-issue proceeding relating to the Collaboration Patent Rights.

7.4Enforcement and Defense

7.4.1Vertex shall give Merck notice of either (i) any infringement of Patent
Rights, or (ii) any misappropriation or misuse of Vertex Know-How, that may come
to Vertex's attention. Merck and Vertex shall thereafter consult and cooperate
fully to determine a course of action, including but not limited to the
commencement of legal action by either or both Merck and Vertex, to terminate
any infringement of Patent Rights or any misappropriation or misuse of Vertex
Know-How. However, Vertex, upon notice to Merck, shall have the first right to
initiate and prosecute such legal action at its own expense and in the name of
Vertex and Merck, or to control the defense of any declaratory judgment action
relating to Patent Rights or Vertex Know-How. Vertex shall promptly inform Merck
if it elects not to exercise such first right and Merck shall thereafter have
the right to either initiate and prosecute such action or to control the defense
of such declaratory judgment action in the name of Merck and, if necessary,
Vertex. Each Party shall have the right to be represented by counsel of its own
choice.

7.4.2If Vertex elects not to initiate and prosecute an action as provided in
Section 7.4.1, and Merck elects to do so, the costs of any agreed-upon course of
action to terminate infringement of Patent Rights or misappropriation or misuse
of Vertex Know-How, including without limitation the costs of any legal action
commenced or the defense of any declaratory judgment, shall be shared equally by
Vertex and Merck.

23

--------------------------------------------------------------------------------



7.4.3For any action to terminate any infringement of Patent Rights or any
misappropriation or misuse of Vertex Know-How, in the event that Merck is unable
to initiate or prosecute such action solely in its own name, Vertex will join
such action voluntarily and will execute and cause its Affiliates to execute all
documents necessary for Merck to initiate litigation to prosecute and maintain
such action. In connection with any action, Merck and Vertex will cooperate
fully and will provide each other with any information or assistance that either
may reasonably request. Each Party shall keep the other informed of developments
in any action or proceeding, including, to the extent permissible by law, the
consultation and approval of any settlement negotiations and the terms of any
offer related thereto.

7.4.4Any recovery obtained by either or both Merck and Vertex in connection with
or as a result of any action contemplated by this Section, whether by settlement
or otherwise, shall be shared in order as follows:

(i)the Party which initiated and prosecuted the action shall recoup all of its
costs and expenses incurred in connection with the action;

(ii)the other Party shall then, to the extent possible, recover its costs and
expenses incurred in connection with the action; and

(iii)the amount of any recovery remaining shall then be allocated between the
Parties on a pro rata basis taking into consideration the relative economic
losses suffered by each Party.

7.4.5Vertex shall inform Merck of any certification regarding any Patent Rights
it has received pursuant to either 21 U.S.C. §§355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV) or its successor provisions or any similar provisions in a
country in the Territory other than the United States and shall provide Merck
with a copy of such certification within five (5) days of receipt. Vertex's and
Merck's rights with respect to the initiation and prosecution of any legal
action as a result of such certification or any recovery obtained as a result of
such legal action shall be as defined in subsections 7.4.1 through 7.4.4;
provided, however, the Vertex shall exercise its first right to initiate and
prosecute any action and shall inform Merck of such decision within ten
(10) days of receipt of the certification, after which time Merck shall have the
right to initiate and prosecute such action.

7.4.6Patent Term Restoration. The Parties hereto shall cooperate with each other
in obtaining patent term restoration or supplemental protection certificates or
their equivalents in any country in the Territory where applicable to Patent
Rights. In the event that elections with respect to obtaining such patent term
restoration are to be made, Merck shall have the right to make the election and
Vertex agrees to abide by such election.

ARTICLE 8: TERM AND TERMINATION

8.1Term and Expiration. This Agreement shall be effective as of the Effective
Date and unless terminated earlier pursuant to Sections 8.2 or 8.3, this
Agreement shall continue in effect until expiration of all royalty obligations
under Article 5. Upon expiration of this Agreement, Merck's licenses pursuant to
Section 3.1 and 3.2 shall become fully paid-up, perpetual licenses.

8.2Termination by Merck. Notwithstanding anything contained herein to the
contrary, after June 30, 2005, Merck shall have the right to terminate this
Agreement at any time in its sole discretion by giving ninety (90) days' advance
written notice to Vertex; provided, however (a) during the second (2nd) year of
the Research Program Term, Merck shall provide [***] advance written notice to
Vertex; and (b) if a Product has received a Marketing Authorization in a Major
Market and such termination is for a reason other than a Valid Safety Issue,
[***] advance written notice shall be

24

--------------------------------------------------------------------------------



required. Not later than thirty (30) days after the date of such termination,
each Party shall return or cause to be returned to the other Party all
Information in tangible form received from the other Party and all copies
thereof, except that each Party may retain one copy in its confidential files
for records purposes. In the event of termination under this Section 8.2:
(i) Merck shall pay Vertex all amounts then due and owing as of the termination
date; and (ii) except for the surviving provisions set forth in Section 8.6, the
rights and obligations of the Parties under this Agreement shall terminate as of
the date of such termination. For the purposes of this Agreement, a "Valid
Safety Issue" shall mean [***].

8.3Cause for Termination. This Agreement may be terminated at any time during
the term of this Agreement:

8.3.1.upon written notice by either Party if the other Party is in breach of its
material obligations hereunder by causes and reasons within its control and has
not cured such breach within ninety (90) days after notice requesting cure of
the breach; provided, however, in the event of a good faith dispute with respect
to the existence of a material breach, the ninety (90) day cure period shall be
tolled until such time as the dispute is resolved pursuant to Section 9.8;

8.3.2.by either Party upon the filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon an assignment
of a substantial portion of the assets for the benefit of creditors by the other
Party; provided, however, in the case of any involuntary bankruptcy proceeding
such right to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or such proceeding is not dismissed within ninety
(90) days after the filing thereof.

8.4Effect of Termination for Cause on License

8.4.1If Merck terminates this Agreement under Section 8.3.1, then (i) Merck's
licenses pursuant to Sections 3.1 and 3.2 shall become fully paid-up (except
that the financial provisions of Sections 5.3 through 5.20 of this Agreement
shall continue), exclusive, perpetual licenses; (ii) Merck shall have the right
to offset against any monies owed to Vertex (pursuant to Sections 5.3 through
5.20 of this Agreement) all of its costs, losses and expenses incurred as a
result of Vertex's breach as set forth in Section 8.3.1 of this Agreement; and
(iii) Vertex shall, within thirty (30) days after such termination return or
cause to be returned to Merck all Merck Information in tangible form, and all
substances or compositions delivered or provided by Merck, as well as any other
material provided by Merck in any medium. If Vertex terminates this Agreement
under Section 8.3, Merck's licenses pursuant to Sections 3.1 and 3.2 shall
terminate as of such termination date and Merck shall, within thirty (30) days
after such termination, return or cause to be returned to Vertex all Vertex
Information in tangible form, and all substances or compositions delivered or
provided by Vertex, as well as any other material provided by Vertex in any
medium.

8.4.2If this Agreement is terminated by Merck pursuant to subsection 8.3.2 due
to the rejection of this Agreement by or on behalf of Vertex under Section 365
of the United States Bankruptcy Code (the "Code"), all licenses and rights to
licenses granted under or pursuant to this Agreement by Vertex to Merck are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the Code,
licenses of rights to "intellectual property" as defined under Section 101(35A)
of the Code. The Parties agree that Merck, as a licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the Code, and that upon commencement of a bankruptcy proceeding
by or against Vertex under the Code, Merck shall be entitled to a complete
duplicate of or complete access to (as Merck deems appropriate), any such
intellectual property and all embodiments of such intellectual property. Such
intellectual property and all embodiments thereof shall be promptly delivered to
Merck (i) upon any such commencement of a bankruptcy proceeding upon

25

--------------------------------------------------------------------------------







written request therefore by Merck, unless Vertex elects to continue to perform
all of its obligations under this Agreement or (ii) if not delivered under
(i) above, upon the rejection of this Agreement by or on behalf of Vertex upon
written request therefore by Merck.

8.4.3The foregoing provisions of subsection 8.4.2 are without prejudice to any
rights Merck may have arising under the Code or other applicable law.



8.5Rights Upon Expiration of Research Program Term and Washout Period

Upon expiration or termination of the Research Program Term and Washout Period:

(a)Subject to the provisions of Section 8.5(c) of this Agreement, Merck's
licenses pursuant to Sections 3.1 and 3.2 shall continue as to any Products,
Product Candidates and Development Candidates then existing; provided, however,
that with respect to any Development Candidate, such licenses shall terminate if
Merck does not make its Development Election with respect to such Development
Candidate within the [***] period set forth in Section 3.6;

(b)Subject to the provisions of Section 8.5(c) of this Agreement, Merck's
licenses pursuant to Sections 3.1 and 3.2 shall terminate as to all Compounds
and Deferred Candidates, excluding, however, any such Compounds and Deferred
Candidates that have become Products, Product Candidates or Development
Candidates covered by Section 8.5(a) immediately above; and

(c)Notwithstanding the provision of Sections 8.5(b), Merck shall have the right
to designate [***] additional Compounds or Deferred Candidates in which Merck
may have a continued interest in developing ("ROFO Compounds"). For a period of
[***] from the expiration of the Washout Period, Vertex shall not (i) enter into
discussions or negotiations with any Third Party regarding any business
arrangement for the development, marketing or sale of any ROFO Compound; or
(ii) commence or continue its own internal development, marketing or sale
program with regard to any ROFO Compound, unless Vertex first offers in good
faith and in writing any such ROFO Compound to Merck for development and
commercialization as a Product Candidate pursuant to the terms and conditions of
this Agreement. Merck must accept in writing within [***] of the delivery of
such offer in order to accept such offer. If Merck rejects such offer in
writing, or fails to accept within such period, Vertex may enter into
discussions with Third Parties regarding such a business arrangement or conduct
its own internal development, marketing or sale program with respect to such
ROFO Compound.



8.6Effect of Expiration or Termination; Survival    Expiration or termination of
this Agreement shall not relieve the Parties of any obligation accruing prior to
such expiration or termination. Any expiration or termination of this Agreement
shall be without prejudice to the rights of either Party against the other
accrued or accruing under this Agreement prior to expiration or termination,
including without limitation the obligation to pay royalties for Product(s) sold
prior to such expiration or termination. The provisions of Section 4.1 shall
survive the expiration or termination of this Agreement and shall continue in
effect for [***]. In addition, the provisions of Article 1, Sections 2.8, 4.3,
4.4 and 5.19, shall indefinitely survive any expiration or termination of this
Agreement.

8.7Effect of Vertex Change of Control    If (a) a Change of Control of Vertex
occurs and (b) the Change of Control party is a pharmaceutical or biotechnology
company or other health care company, or group of health care companies acting
in concert, with (i) a market capitalization of more than [***], and/or
(ii) total

26

--------------------------------------------------------------------------------



annual sales of pharmaceutical products (including sales by all affiliates of
such company or companies) prior to such acquisition in excess of [***], then:

(a)the financial provisions of Article 5 shall continue and be payable to the
Change of Control party; and

(b)Merck may, at its election effect any or all of the following changes to the
terms of this Agreement:

(i)[***]

(ii)all co-promotion rights of Vertex as set forth in Section 3.11 [***]
Indication as the Product

(iii)Merck's obligation to provide royalty reports pursuant to Section 5.18
shall be limited to reporting Merck's total worldwide royalty obligations on a
regional basis for the following three regions (a) the United States; (b) the
European Union; and (c) the rest of the world;

(iv)to the extent that provisions of the Agreement require Merck to provide
Merck Information and Inventions, Merck Know-How, materials and Information to
Vertex, such provisions shall be automatically amended to no longer impose such
an obligation on Merck; provided, however, that the audit rights under Article 5
remain in place and the Vertex auditor shall have access to all information
required to be reported under Section 5.19 absent this Change of Control
provision;

(v)Vertex shall adopt procedures to be agreed upon in writing by Merck to
prevent the disclosure of Merck Information and Inventions, Merck Know-How,
Merck Information and materials (collectively "Sensitive Information") beyond
those Vertex personnel with access to and knowledge of Sensitive Information
prior to the Change of Control and Vertex shall adopt procedures approved in
writing by Merck to control the dissemination of Sensitive Information that
Merck may disclose after the Change of Control. The purposes of such procedures
shall be to strictly limit such disclosures to only those personnel having a
need to know Sensitive Information in order for Vertex to perform its
obligations;

(vi)Merck's rights as set forth in this Agreement continue, including, but not
limited to, its licenses pursuant to Sections 3.1 and 3.2 (subject to
Section 8.5); and

(vii)If there is a Change in Control during the Research Program Term, at any
time within the first 90 days after a Change in Control, Merck shall be
entitled, by written notice to Vertex, to elect to review the status of the
Research Program, including but not limited to the scientific details of all
Compounds in development that have not at that time met the Development
Candidate Criteria or been presented to the JRC, solely for the purpose of
allowing Merck to make an informed decision with regard to its election right
under Section 8.7(b)(i) of this Agreement.

ARTICLE 9: MISCELLANEOUS

9.1Indemnification (a)Except to the extent due to the negligence or willful
misconduct of Merck, Vertex shall indemnify, defend and hold Merck and its
Affiliates, and their respective directors, officers, employees and agents,
harmless from and against any claims of damages (except to the extent arising
from any claim of intellectual property infringement), bodily injury, death, or
property damage made by a Third Party (a "Third Party Claim") to the extent
arising from: (i) the

27

--------------------------------------------------------------------------------





negligence or willful misconduct of Vertex under this Agreement; (ii) the
material breach by Vertex of any warranty, representation or obligation of
Vertex under this Agreement; or (iii) the development, synthesis, testing, use,
storage or handling by Vertex or its representatives or agents under this
Agreement of any Compound, Development Candidate, Deferred Candidate, Follow-on
Compound, Product Candidate or Product.

(b)Except to the extent due to the negligence or willful misconduct of Vertex,
Merck shall indemnify, defend and hold Vertex and its Affiliates, and their
respective directors, officers, employees and agents, harmless from and against
any Third Party Claim resulting from (i) the negligence or willful misconduct of
Merck under this Agreement; (ii) the material breach by Merck of any obligation
of Merck under this Agreement; or (iii) the development, testing, synthesis,
use, storage, handling, manufacture or commercialization by Merck or its
representatives or agents under this Agreement of any Compound, Merck AK
Compound, Development Candidate, Deferred Candidate, Follow-on Compound, Product
Candidate or Product.

(c)If a Party (the "Indemnitee") intends to claim indemnification under this
Section, it shall promptly notify the other Party (the "Indemnitor") in writing
of any Third Party Claim for which the Indemnitee intends to claim such
indemnification. The failure of the Indemnitee to deliver written notice to the
Indemnitor within a reasonable time after the commencement of any such action
shall relieve the Indemnitor of any obligation to the Indemnitee under this
Section with respect to any such action. The Indemnitee shall permit the
Imdemnitor to control the litigation and/or settlement of such Third Party
Claim, and cooperate fully with Indemnitor in all matters related thereto,
provided that unless agreed by Indemnitee (i) counsel appointed by Imdemnitor to
defend Indemnitee shall not take any position which if sustained would cause
Indemnitee not to be indemnified by Indemnitor and (ii) no settlement will
involve any terms binding on Indemnitee except payment of money to by paid by
Indemnitor.

(d)Neither Party shall be liable to the other for indirect, consequential,
special or punitive damages under this Agreement.



9.2Merck agrees that during the Standstill Term (defined below), neither Merck
nor any of its Affiliates will, without the prior written consent of Vertex
(i) acquire, or participate as part of a group which in the aggregate acquires,
securities representing more than [***] of the voting power of the outstanding
voting securities of Vertex, or (ii) make, or in any way participate in,
directly or indirectly, any "solicitation" of "proxies" (as such terms are used
in the rules of the United States Securities and Exchange Commission).

9.2.1"Standstill Term" shall mean the [***].

9.2.2The foregoing provisions of this Section 9.2 shall no longer apply (i) if
Vertex announces publicly that (a) it is seeking, or considering seeking,
purchasers for Vertex or (b) is otherwise exploring, or considering exploring,
strategic options in this regard; (ii) upon the commencement by a Third Party of
a tender or exchange offer for more than [***] of voting power of the
outstanding voting securities of Vertex; (iii) if a Third Party acquires
beneficial ownership of [***] or more of the outstanding common stock of Vertex;
(iv) if Vertex publicly announces a transaction, or an intention to effect any
transaction, which would result in (a) the sale by Vertex or one or more of its
subsidiaries or assets representing [***]or more of the consolidated earning
power or assets of Vertex; (b) the common shareholders of Vertex immediately
prior to such transaction owning less than [***]of the outstanding common stock
of the acquiring entity or, in the case of a merger transaction, the surviving
corporation (or, if the surviving corporation is a subsidiary of a parent
company, the parent company); or (c) a

28

--------------------------------------------------------------------------------



Third Party acquiring beneficial ownership [***] or more of the outstanding
common stock of Vertex.

9.3Force Majeure. Neither Party shall be held liable to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in performing any obligation under this Agreement when such failure or delay is
caused by or results from causes beyond the reasonable control of the affected
Party including, but not limited to, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, fire, floods, or other acts of God, or acts, omissions
or delays in acting by any governmental authority or the other Party. The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.

9.4Assignment. Except as provided in this Section 9.4, this Agreement may not be
assigned or otherwise transferred, nor may any right or obligation hereunder be
assigned or transferred, by either Party without the consent of the other Party.
Merck may, without Vertex's consent, assign this Agreement and its rights and
obligations hereunder in whole or in part to a Merck Affiliate, if Merck
guarantees the full performance of its Affiliate's obligations hereunder. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement and shall be subject to all of the provisions of this Agreement. Any
attempted assignment not in accordance with this Section shall be void.
Notwithstanding the above, Vertex may, without Merck's consent, assign this
Agreement and its rights and obligations hereunder in the event of a Change of
Control of Vertex to the Change of Control party, subject to the provisions of
this Agreement, including Section 8.7.

9.5Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

9.6Notices. All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:


if to Vertex, to:   Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139     Attn: Office of Business Development
Facsimile No: (617) 444-6632
and:
 
Attn: General Counsel
Facsimile No.: (617) 444-7117
if to Merck, to:
 
Merck & Co., Inc.
One Merck Drive
P.O. Box 100 (WS 3A-65)
Whitehouse Station, NJ 08889-0100
 
 
      Attn: Office of Secretary
Facsimile No.: (908) 735-1246


29

--------------------------------------------------------------------------------




And
 
Merck & Co., Inc.
One Merck Drive (WS 2A-30)
P.O. Box 100
Whitehouse Station, NJ 08889-0100
 
 
Attn: Chief Licensing Officer
Facsimile: (908)735-1214

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day; (b) on the business day after dispatch
if sent by nationally-recognized overnight courier; and/or (c) on the fifth
business day following the date of mailing if sent by mail.

9.7Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York and the patent laws of the
United States without reference to any rules of conflict of laws or renvoi. The
United Nations Convention on the Sale of Goods shall not apply.

9.8Dispute Resolution 9.8.1The Parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof. If the Parties do not fully
settle, and a Party wishes to pursue the matter, each such dispute, controversy
or claim that is not an "Excluded Claim" shall be finally resolved by binding
arbitration in accordance with the Commercial Arbitration Rules and
Supplementary Procedures for Large Complex Disputes of the American Arbitration
Association ("AAA"), and judgment on the arbitration award may be entered in any
court having jurisdiction thereof.

9.8.2The arbitration shall be conducted by a panel of three persons experienced
in the pharmaceutical business. Within 30 days after initiation of arbitration,
each Party shall select one person to act as arbitrator and the two
Party-selected arbitrators shall select a third arbitrator within 30 days of
their appointment. If the arbitrators selected by the Parties are unable or fail
to agree upon the third arbitrator, the third arbitrator shall be appointed by
the AAA. The place of arbitration shall be New York, New York, and all
proceedings and communications shall be in English.

9.8.3Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party's compensatory damages. Each
Party shall bear its own costs and expenses and attorneys' fees and an equal
share of the arbitrators' and any administrative fees of arbitration.

9.8.4Except to the extent necessary to confirm an award or as may be required by
law, neither a Party nor an arbitrator may disclose the existence, content, or
results of an arbitration without the prior written consent of both Parties. In
no event shall an arbitration be initiated after the date when commencement of a
legal or equitable proceeding based on the dispute, controversy or claim would
be barred by the applicable New York statute of limitations.

9.8.5The Parties agree that, in the event of a dispute over the nature or
quality of performance under this Agreement, neither Party may terminate this
Agreement until final resolution of the dispute through arbitration or other
judicial determination. The Parties further agree that

30

--------------------------------------------------------------------------------



any payments made pursuant to this Agreement pending resolution of the dispute
shall be refunded if an arbitrator or court determines that such payments are
not due.

9.8.6As used in this Section, the term "Excluded Claim" shall mean a dispute,
controversy or claim that concerns (a) the validity or infringement of a patent,
trademark or copyright; or (b) any antitrust, anti-monopoly or competition law
or regulation, whether or not statutory.



9.9Entire Agreement; Amendments. This Agreement, together with the Schedules
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof and supercedes and cancels all previous express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the subject matter hereof. The Schedules to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representatives of both
Parties.

9.10Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

9.11Independent Contractors. It is expressly agreed that Vertex and Merck shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency. Neither Vertex nor
Merck shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

9.12Waiver. The waiver by either Party hereto of any right hereunder, or the
failure of the other Party to perform, or a breach by the other Party, shall not
be deemed a waiver of any other right hereunder or of any other breach or
failure by such other Party whether of a similar nature or otherwise.

9.13Cumulative Remedies. No remedy referred to in this Agreement is intended to
be exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law.

9.14Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

9.15Certain Conventions. Any reference in this Agreement to an Article, Section,
subsection, paragraph, clause, Schedule or Exhibit shall be deemed to be a
reference to an Article, Section, subsection, paragraph, clause, Schedule or
Exhibit, of or to, as the case may be, this Agreement, unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words of
any gender include each other gender, (b) words such as "herein", "hereof", and
"hereunder" refer to this Agreement as a whole and not merely to the particular
provision in which such words appear, (c) words using the singular shall include
the plural, and vice versa, and (d) the words "include," "includes" and
"including" shall be deemed to be followed by the phrase "but not limited to",
"without limitation", "inter alia" or words of similar import.

9.16Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

31

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

MERCK & CO., INC.   VERTEX PHARMACEUTICALS INCORPORATED
By:
/s/  PETER S. KIM      

--------------------------------------------------------------------------------


 
By:
/s/  VICKI L. SATO      

--------------------------------------------------------------------------------

  Name:   Peter Kim     Name:   Vicki L. Sato   Title:   President, MRL    
Title:   President
 
June 21, 2004

--------------------------------------------------------------------------------

Date
 
 
June 21, 2004

--------------------------------------------------------------------------------

Date

32

--------------------------------------------------------------------------------




SCHEDULES


SCHEDULE 1.15   Development Criteria
SCHEDULE 1.17
 
Development Information
SCHEDULE 1.19
 
Existing Compounds
SCHEDULE 1.43
 
Patent Rights
SCHEDULE 1.63
 
Description of VX-680
SCHEDULE 2.1
 
Research Program
SCHEDULE 3.11
 
Co-Promotion Rights
SCHEDULE 5.17
 
Certain Third Party Patent Applications

33

--------------------------------------------------------------------------------






Schedule 1.15

Development Criteria


        [***]

34

--------------------------------------------------------------------------------






Schedule 1.17

Development Information


        [***]

35

--------------------------------------------------------------------------------






Schedule 1.19

Existing Compounds


        [***]

36

--------------------------------------------------------------------------------






Schedule 1.43

Patent Rights


        [***]

        VP1/00 -130- 3 US UNITED STATES 10/0 25,164 12/19/2001 US
6,664,247    ISSUED 12/16/03

        [***]

37

--------------------------------------------------------------------------------






Schedule 1.63

Description of VX-680


Compound name:   Cyclopropane carboxylic acid {4-[4-(4-methyl-
piperazin-1-yl)-6-(5-methyl-2H- pyrazol-3-ylamino)-
pyrimidin-2-ylsulphanyl]-phenyl}-amide
Structure:
 
VX-680 is a kinase inhibitor based on a pyrimidine scaffold, appended with a
4-aminopyrazole, a 2-thiophenyl and a 6-methyl-piperazine unit.
 
 
GRAPHIC [g713773.jpg]
Laboratory Code:
 
VX-680
[***]
 
 
Empirical formula:
 
C23H28N8OS
Molecular Weight:
 
464.6
Physical Appearance:
 
Colorless solid
[***]
 
 
[***]
 
 
[***]
 
 
[***]
 
 

38

--------------------------------------------------------------------------------






Schedule 2.1

Research Program


        [***]

39

--------------------------------------------------------------------------------






SCHEDULE 3.11

CO-PROMOTION


        [***]

40

--------------------------------------------------------------------------------






SCHEDULE 5.17

Certain Third Party Patent Applications


        [***]

41

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



SCHEDULES
Schedule 1.15 Development Criteria
Schedule 1.17 Development Information
Schedule 1.19 Existing Compounds
Schedule 1.43 Patent Rights
Schedule 1.63 Description of VX-680
Schedule 2.1 Research Program
SCHEDULE 3.11 CO-PROMOTION
SCHEDULE 5.17 Certain Third Party Patent Applications
